Citation Nr: 1108560	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel

INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2006 by the Department of Veterans Affairs (VA), Regional Office (RO), in Seattle, Washington.

In September 2009 decision, the Board denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Joint Motion for an Order Vacating and Remanding the Board Decision (Joint Motion), the Secretary of VA and the Veteran (the parties) requested that the September 2009 Board decision be vacated and that the case be remanded for reconsideration consistent with the terms of the Joint Motion.  The Court granted the Joint Motion in June 2010 and, in September 2010, the Board remanded the case for additional development.  Unfortunately, the Board finds that another remand is necessary in order to ensure compliance with due process considerations and, therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge sitting at the RO in June 2009; a transcript of the hearing has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

At his Board hearing and in documents of record, the Veteran contends that he has bilateral hearing loss and tinnitus due to in-service noise exposure.  Specifically, he asserts that he was exposed to acoustic trauma from aircraft while performing his duties on the flight line.  The Veteran alleges that his current hearing difficulty and tinnitus resulted from such acoustic trauma and, therefore, service connection is warranted.

The Board initially finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, the Veteran's representative indicated in a June 2009 document that the Veteran had received treatment for his hearing at the Seattle, Washington, VA Medical Center in 2007.  Likewise, the November 2010 VA examiner referenced a January 2007 and 2009 audiological treatment records.  However, there are no VA treatment records contained in the claims file.  Therefore, a remand is necessary in order to obtain all outstanding VA treatment records from the Seattle VA Medical Center dated January 2007 to the present.

The Board further observes that the Veteran was afforded VA examinations in August 2006 and November 2010.  In a November 2010 addendum opinion, the VA examiner determined that the onset, progression, extent, severity, and configuration of the Veteran's hearing loss are characteristic of presbycusis and vascular circulatory condition.  As such, she indicated that, considering his age and gradual onset, extent, and configuration, his hearing loss with tinnitus was less likely as not caused by his military service.  In the Veteran's representative's January 2011 Informal Hearing Presentation, he argues that the VA examinations and opinions are inadequate to decide the claims as the examiners did not specifically address the Veteran's and his spouse's lay statements of record regarding the onset and continuity of symptomatology pertaining to his hearing difficulties.  Additionally, he argued that, while the November 2010 VA examiner determined that the Veteran had presbycusis, she did not offer an opinion as to whether his in-service noise exposure aggravated such condition.  Therefore, while on remand, the claims file should be returned to the November 2010 VA examiner so as to offer another addendum opinion addressing the Veteran's representative's contentions. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain treatment records from the Seattle VA Medical Center dated from January 2007 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the November 2010 audiological examination.  If the November 2010 examiner is not available or cannot offer the requested opinion without examining the Veteran, the Veteran should be scheduled for an appropriate VA examination so as to address the following inquiries.  After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

(A)  In light of consideration of the Veteran's and his spouse's testimony regarding the onset and continuity of symptomatology pertaining to his hearing difficulties, is his hearing loss and tinnitus at least as likely as not related to his in-service noise exposure on the flight line? 

(B)  Did the Veteran's in-service noise exposure contribute in any way to his presbycusis and if so, please explain to what extent?

In offering any opinion, the examiner must consider the full record, to include the Veteran's and his spouse's lay statements regarding the incurrence of his bilateral hearing loss and tinnitus, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



